In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00128-CR
                               NO. 09-19-00129-CR
                               NO. 09-19-00130-CR
                               NO. 09-19-00131-CR
                               __________________

                         REGINA CARRIER, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

               On Appeal from the Criminal District Court
                        Jefferson County, Texas
         Trial Cause Nos. 17-28407, 18-28994, 18-30153, 18-30154
__________________________________________________________________

                          MEMORANDUM OPINION

      Appellant Regina Carrier pleaded guilty in an open plea to four theft charges.

In each case, the trial court found Carrier guilty, imposed a sentence of two years of

confinement in a state jail facility, and ordered that the sentences would run

consecutively. Carrier challenges the trial court’s orders cumulating her sentences in

each cause and the assessment of court costs in trial cause numbers 18-28994, 18-
                                          1
30153, and 18-30154. The State concedes error as to both issues. We affirm the trial

court’s judgments in each cause as modified.

      The record indicates that Carrier pleaded guilty to the offenses within the same

plea proceeding without the causes being called separately, and the trial judge

likewise sentenced Carrier without calling the causes separately and without dealing

with one cause before proceeding with the next. When sentencing Carrier, the trial

judge purported to order as follows: “[T]hose shall run consecutively, one at a time,

and after each one, beginning with the earliest number 28407 is finished, you will

then pick up the 2 years on 28994, thereafter 30153 and then 30154.” The trial

court’s judgments in each cause number contain cumulation orders and state that the

sentence shall run consecutively.

      A trial court may order sentences to run consecutively or concurrently. See

Tex. Code Crim. Proc. Ann. art. 42.08. However, the trial court’s discretion is

limited by section 3.03 of the Penal Code, which provides: “When the accused is

found guilty of more than one offense arising out of the same criminal episode

prosecuted in a single criminal action, a sentence for each offense for which he has

been found guilty shall be pronounced. Except as provided by Subsection (b), the

sentences shall run concurrently.” Tex. Penal Code Ann. § 3.03(a). A defendant is

prosecuted in a single criminal action whenever the allegations and evidence of more

                                          2
than one offense arising out of the same criminal episode are presented in a single

trial or plea proceeding, and the provisions of section 3.03 of the Penal Code apply.

LaPorte v. State, 840 S.W.2d 412, 415 (Tex. Crim. App. 1992). Because Carrier’s

cases involved repeated commission of the same offense, they arise out of the same

criminal episode. See Tex. Penal Code Ann. § 3.01 (defining repeated commission

of the same or similar offenses as a criminal episode). We sustain issue one and

modify the trial court’s judgments in trial cause numbers 17-28407, 18-28994, 18-

30153, and 18-30154 by modifying the first page of said judgments to reflect that

the sentence shall run concurrently and by deleting the cumulation order that appears

on the second page of each judgment.

      In issue two, Carrier argues that the trial court erred by assessing costs in each

of the causes instead of only once. The record reflects that the court assessed costs

of $329 in trial cause numbers 17-28407, 18-28994, 18-30153, and 18-30154.

Article 102.073(a) of the Texas Code of Criminal Procedure provides as follows: “In

a single criminal action in which a defendant is convicted of two or more offenses

or of multiple counts of the same offense, the court may assess each court cost or fee

only once against the defendant.” Tex. Code Crim. Proc. Ann. art. 102.073(a). As

explained above, the trial court prosecuted Carrier for all four theft offenses in a

single criminal action. Therefore, the trial court’s imposition of $329 in court costs

                                          3
more than once was improper. See id. We sustain issue two and modify the trial

court’s judgments in trial cause numbers 18-28994, 18-30153, and 18-30154 by

deleting $329 from the “Court Costs” section of the first page of the judgments in

those causes. We affirm the trial court’s judgments in each cause as modified.

      AFFIRMED AS MODIFIED.



                                             ______________________________
                                                    STEVE McKEITHEN
                                                        Chief Justice

Submitted on November 14, 2019
Opinion Delivered November 20, 2019
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                         4